Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 1 of 23 PageID: 115



 Law Offices of
 SCHWARTZ & POSNOCK
 David A. Schwartz, Esq.
 Attorney ID No. 024001983
 99 Corbett Way
 Suite 203
 Eatontown, New Jersey 07724
 (732) 544-1460
 Attorneys for Township of Holmdel, Patrolman Jonathan C. Martin and Police Chief John
 Mioduszewski

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE

                                             :
 THOMAS W. TRAMAGLINI,                       : Civil Action No. 3:19-cv-11915
                                             :
                       Plaintiff,            :
                                             :
 vs.                                         :
                                             :
                                             :
 PATROLMAN JONATHAN C. MARTIN,               :
 POLICE CHIEF JOHN MIODUSZEWSKI,             :
 HOLMDEL TOWNSHIP, LAW                       :
 ENFORCEMENT OFFICER JOHN/JANE               :
 DOES 1-20, NON-LAW ENFORCEMENT              :
 INDIVIDUALS JOHN/JANE DOES 1-10,            :
 ABS ENTITIES 1-5, AND BODY                  :
 POLITICS 1-5,                               :
                                             :
                       Defendants.           :
                                             :




              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
              NOTICE OF MOTION IN LIEU OF ANSWER FOR ORDER
                         DISMISSING COMPLAINT
                      FOR FAILURE TO STATE A CLAIM
                       PURSUANT TO F.R.Civ.P. 12 (b)(6)
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 2 of 23 PageID: 116



                                                   TABLE OF CONTENTS

 TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

 TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 LEGAL STANDARD

 A.        Standard for Dismissal Under FR.Civ.P. 12(b)(6). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 POINT ONE

           AN ALLEGED VIOLATION OF NEW JERSEY LAW CANNOT FORM
           THE BASIS OF A CLAIM UNDER 42 U.S.C. SECTION 1983. . . . . . . . . . . . . . . . . . 8

                     A.         Violations of State Law Do Not State a Claim Under 42 U.S.C.
                                § 1983. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                     B.         Dissemination of the Plaintiff’s Photograph Does Not Constitute
                                a Violation of a Federal Constitutional Right. . . . . . . . . . . . . . . . . . . . 12

 POINT TWO

           THE COMPLAINT DOES NOT ASSERT A CLAIM FOR MUNICIPAL
           LIABILITY UNDER 42 U.S.C. §1983. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

 POINT THREE

           THE COURT SHOULD NOT RETAIN SUPPLEMENTAL JURISDICTION
           OVER THE ANY REMAINING STATE LAW CLAIMS. . . . . . . . . . . . . . . . . . . . . 17

 CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                                      i
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 3 of 23 PageID: 117



                                                  TABLE OF AUTHORITIES

 CASES CITED                                                                                                                            PAGE


 Andrews v. City of Philadelphia, 895 F.2d 1469 (3d Cir.1990). . . . . . . . . . . . . . . . . . . . . . . . . . 15

 Ashcroft v. Iqbal, 556 U.S. 662 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 Baker v. McCollan, 442 U.S. 137, (1979). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 Beauvil v. City of Asbury Park, 2018 WL 2455928.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 Blackwell v. Helb, 2011 WL 436504 (D.N.J. January 31, 2011).. . . . . . . . . . . . . . . . . . . . . . 12, 13

 Blasio v. Township of Falls, 208 WL 1136628 (E.D. PA 2008). . . . . . . . . . . . . . . . . . . . . . . . . . 11

 Blessing v. Freestone, 520 U.S. 329 (1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

 Blue Sky 1, LLC v. Jaguar Land Rover N. Am., LLC, 2016 WL 6803081 (D.N.J.
  Nov. 16, 2016.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 Bd. of County Commissioners v. Brown, 117 S.Ct. 1382 (1997).. . . . . . . . . . . . . . . . . . . . . . . . . 16

 Brown v. Commonwealth of PA Dep’t of Health Emergency Med., 318 F. 3d 473 (3rd
  Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11,1 6

 In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410 (3d Cir. 1997). . . . . . . . . . . . . . . . . . . . 7

 Chapman v. Houston Welfare Rights Org., 441 U.S. 600 (1979). . . . . . . . . . . . . . . . . . . . . . . . . . 8

 Christian v. Hamilton Jewelers, 2014 WL 1515581 (D.N.J. April 17, 2014).. . . . . . . . . . . . . . . 14

 City of Canton v. Harris, 489 U.S. 378 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). . . . . . . . . 15, 16

 In re Closing of Jamesburg High School, 83 N.J. 540, 416 A.2d 896 (1980).. . . . . . . . . . . . . . . 10

 Craster v. Bd. of Comm'rs of Newark, 9 N.J. 225, 87 A.2d 721 (1952). . . . . . . . . . . . . . . . . . . . 10

 DiProspero v. Penn, 183 N.J. 477 (2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

 Eagle v. Morgan, 88 F. 3d 620 (8th Cir. 1996).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


                                                                        ii
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 4 of 23 PageID: 118



 Edwards v. Billmeir, 2018 WL 5095993. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 Elkin v. Fauver, 969 F.2d 48 (3d Cir. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 11

 Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 Fraternal Order of Police v. City of Phila., 812 F. 2d 105 (3d Cir. 1987). . . . . . . . . . . . . . . . . . 12

 Lapella, 2012 WL 2952411. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

 McTernan v. City of York, 564 F.3d 636 (3d Cir.2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16

 Malleus v. George, 641 F.3d 560 (3d Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 Mattern v. City of Sea Isle, 131 F.Supp.3d 305 (D.N.J.2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

 Monell v. Dept. of Soc. Serv., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). . . . 15, 16, 17

 Muller v. Bristol Twp., No. 09–1086, 2009 WL 3028949 (E.D.Pa. Sept. 17, 2009).. . . . . . . . . . 16

 Nguyen v. Quick Check, Store No 129, 2013 WL 6623923 (D.N.J. Dec. 16, 2013). . . . . . . . . . . . 6

 Nunez v. Pachman, 578 F. 3d 228 (3rd Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 14

 O'Connell v. State, 171 N.J. 484, 795 A.2d 857 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

 Paul P., 170 F. 3d at 401. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 Paul v. Davis, 424 U.S. 693 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

 Piecknick v. Pennsylvania, 36 F.3d 1250 (3d Cir. 1994).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

 In re Rockefeller, 184 F.3d 280, (3d Cir. 1999).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 Santiago v. Warminster Twp., 629 F.3d 121 (3d Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 16

 Sorrentino v. City of Philadelphia, 1997 WL 597990 (E.D. Pa., September 16, 1997). . . . . . . . 13

 United States v. Hovnanian, 2019WL1233082 (D.N.J. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 United States Dept. of Justice v. Reporters Committee for Freedom of the Press, 489
  U.S. 749 (1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

 Wade v. Goodwin, 843 F. 2d 1150 (8th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


                                                                      iii
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 5 of 23 PageID: 119



 West v. Atkins, 487 U.S. 42 (1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 Woodruff v. Hamilton Twp. Public Schools, 2008WL11449201.. . . . . . . . . . . . . . . . . . . . . . . . . 10


 STATUTES CITED

 28 U.S.C. § 1367. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

 42 U.S.C. § 1983. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17

 N.J.S.A. 2C:14-4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 New Jersey Open Public Records Act N.J.S.A. 47:1A-3b. . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 14

 N.J.S.A. 53:1-15. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 9, 10




                                                                       iv
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 6 of 23 PageID: 120



                                 PRELIMINARY STATEMENT

        In the Spring of 2018, the Holmdel Township Schools set up a surveillance camera at the

 Holmdel High School athletic complex. On May 1, 2018, plaintiff Thomas Tramaglini was found

 on the premises of the athletic complex by the School Resource Police Officer, Patrolman

 Jonathan Martin. Based on Patrolman Martin’s observations, plaintiff was charged with public

 defecation, lewdness, and littering. In the following six months, plaintiff self-generated on-going

 media reports about his case, drawing a steady stream of public attention to his identity, image,

 and the charges pending against him in the Holmdel Township Municipal Court. On October 24,

 2018, as part of a plea deal, plaintiff entered a guilty plea to public defecation. That proceeding

 was open to the public.

        The charging documents prepared by Patrolman Martin in connection with the May 1,

 2018 incident are public records under the New Jersey Open Public Records Act (OPRA),

 N.J.S.A. 47:1A-3b. Thus, the information contained in the charging documents, e.g., the

 plaintiff’s name, the nature of the offenses, and the date, time and location where the offenses are

 alleged to have been committed is information that shall be available to the public, upon request,

 within 24 hours or as soon as practicable. (Id.).

        Plaintiff brings this action, not because his identity and the nature and location of the

 alleged offenses were released to the public, but, rather, because his booking photograph was

 taken and because the photo appeared in media accounts reporting on the May 1, 2018 incident at

 the athletic complex. Defendants specifically deny that they disclosed the plaintiff’s booking

 photograph to any media outlet. In filing this civil action, plaintiff attached the booking

 photograph as an exhibit to the complaint, making his image a public record in the entire federal

 court information system, and once again, subjecting his image to unlimited disclosure and

                                                     2
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 7 of 23 PageID: 121



 publication.

        The claims asserted in the complaint are based on an alleged violation of a New Jersey

 statute (N.J.S.A. 53:1-15) that dictates the circumstances under which an individual’s

 fingerprints must be taken and forwarded to the State Bureau of Identification. Defendants

 maintain that the fingerprinting statute does not proscribe when an individual’s booking

 photograph may be taken. Notwithstanding any dispute between the parties about the scope and

 reach of the fingerprinting statute, a valid claim under 42 U.S.C. § 1983 shall be based only on a

 violation of a federal constitutional right. A violation of State law does not state a claim under 42

 U.S.C. §1983.

        Moreover, there is no federal constitutional right that prohibits the taking of a booking,

 photograph and no federal constitutional right to not have a booking photograph disseminated to

 the public. This case is the plaintiff’s attempt to convert a State law claim for defamation into a

 federal constitutional case. There is no federal constitutional claim for alleged damage to

 reputation.

        For these reasons, and in lieu of answering the complaint, the defendants now move to

 dismiss the complaint, with prejudice.

                                    STATEMENT OF FACTS

        The factual allegations recited in the complaint are intentionally sparse, and do not fully

 and fairly inform a reviewing court of the circumstances surrounding the taking of the plaintiff’s

 booking photograph. This is true despite the existence of the underlying record in the matter of

 State v. Thomas Tramaglini and his prosecution in the Holmdel Municipal Court. The complaint,

 however, explicitly refers to and incorporates the Notice of Tort Claim. Plaintiff filed the Notice



                                                   3
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 8 of 23 PageID: 122



 of Tort Claim in the court docket as Exhibit A to the complaint.1

           Melding the facts alleged in the complaint, with the facts asserted in the Notice of Tort

 Claim and the attachments thereto, and the October 24, 2018 Judgment of Conviction, the

 following facts are the proper subject of the court’s consideration in determining the motion sub

 judice.

           Holmdel Township Patrolman Martin was, at all relevant times herein, the Holmdel

 Township High School Resource Officer. (Schwartz Cert., Exh. A, at ¶16). In response to a

 report made by Shane Fallon, the Holmdel Township Schools Athletic Director, on May 1, 2018,

 at approximately 5:45am, Patrolman Martin responded to the Holmdel High School athletic

 complex. (Id., Exh. B, at 18 and Exh. A, at ¶ 24). Upon arriving at the high school athletic

 complex, Patrolman Martin approached the plaintiff. (Id., Exh. A, at ¶24).

           At this point in the complaint, there is a patently discernable gap in the factual

 allegations. After alleging that Patrolman Martin approached the plaintiff, the complaint

 inexplicably implies that for no apparent reason, Patrolman Martin then “commanded Plaintiff to

 meet him at the Holmdel Township Police Department.” (Id., at ¶ 25).

           Plaintiff alleges that at no time during his encounter with Patrolman Martin at the

 Holmdel High School athletic complex during the early morning hours of May 1, 2018 was

 plaintiff free to leave. (Id., at ¶ 29).

           Notwithstanding the allegation that “he was not free to leave,” plaintiff was allowed to

 leave the premises of the high school athletic complex and drive his personal vehicle to the

 Holmdel Police Department headquarters. (Id., at ¶ 27). At the same time, Patrolman Martin



           1
               See Schwartz Cert., at Exh. A, ¶ 23, and Dkt. 2.

                                                     4
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 9 of 23 PageID: 123



 drove himself to police headquarters separately, in a municipal police vehicle. (Id).

        In direct contrast with the claim that he was not fee to leave, plaintiff thereafter asserts

 that he was not arrested during the course of his encounter with the Holmdel Township Police

 Department. (Id., at ¶ 39).

        While Plaintiff was at the Holmdel Township Police Department on May 1, 2018, he was

 assigned Holmdel Township Police Department ID booking arrest number 008978, and was

 photographed by Patrolman Martin using a Holmdel Township Police Department camera and

 booking placard (the “Booking Photograph” or “Mug Shot”)(Id.,at ¶ 30).

        The Holmdel Police Arrest Report references that a surveillance DVD of the plaintiff was

 booked into evidence by Patrolman Martin under property number 18-201PR. (See Schwartz

 Cert., Exh. B, (Notice of Tort Claim, at pg. 18)).

        On May 1, 2018, plaintiff was charged with the following offenses: Lewdness in violation

 of N.J.S.A. 2C:14-4; public defecation in violation of Holmdel Twp. Ordinance 3-21.24, and

 littering in violation of Holmdel Twp. Ordinance 3-10. The summons charging plaintiff with

 lewdness was mailed to him. Although the date that the lewdness summons was prepared and

 signed by Patrolman Martin was May 1, 2018, the envelope containing the lewdness summons is

 post-marked May 2, 2018. (45). (Id., Notice of Tort Claim, at pgs. 18, 20-21).

        The complaint alleges that the booking photograph was immediately thereafter widely

 disseminated to the news media and others. (Schwartz Cert., Exh. A, at ¶¶34-35). Notably, the

 complaint does not allege any facts to support the assertion that Patrolman Martin, or any other

 member of the Holmdel Township Police Department was responsible for, or that they had any

 involvement in the dissemination of the booking photograph to the media and others. Instead, the

 complaint relies on pure conjecture, speculation, and conclusions when it baldly asserts that

                                                   5
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 10 of 23 PageID: 124



 Patrolman Martin and Police Chief Mioduszewski “disseminated plaintiff’s Mug Shot. . . ” (Id.,

 at ¶ 68).

         On October 24, 2018, in a plea deal in Holmdel Municipal Court, plaintiff pleaded to one

 count of public defecation. (See Schwartz Cert., Exh. C). He was sentenced to a $500.00 fine.

 (Id.). The remaining charges were dismissed as a result of the plea agreement. (Schwartz Cert.,

 Exh. A., at ¶46).

         Although purporting to address violations of plaintiff’s rights as secured by the United

 States Constitution, Count One of the complaint is based entirely on alleged violations of New

 Jersey law, i.e., the taking and dissemination of the plaintiff’s booking photograph.

         Finally, with regard to the conclusory assertion of an unconstitutional municipal policy in

 Count Two of the complaint, the plaintiff does not allege any facts that identify and describe any

 such alleged policy, and, the complaint does not allege how such unidentified policy was the

 moving force behind any alleged constitutional violation. (Id., at ¶ 83).

                                        LEGAL STANDARD

 A.      Standard for Dismissal Under FR.Civ.P. 12(b)(6)

         The United States Supreme court has instructed that, to survive a motion to dismiss, “a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). To have the requisite “facial plausibility,” a plaintiff

 must plead “factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. These facts cannot be mere “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory statements,” and the

 Court need not credit a Plaintiff’s “bald assertions,” or “bald conclusions.” Ashcroft, 556 U.S. at

                                                   6
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 11 of 23 PageID: 125



 678; Nguyen v. Quick Check, Store No 129, 2013 WL 6623923, at *2 (D.N.J. Dec. 16, 2013) (in

 deciding a motion to dismiss, the court is “free to ignore legal conclusions or factually

 unsupported accusations which merely state that ‘the-defendant-unlawfully-harmed-me.’”).

        To determine the sufficiency of a complaint, a court must: (1) identify the elements a

 plaintiff must plead to state a claim; (2) identify any conclusory allegations contained in the

 complaint “not entitled” to the assumption of truth; and (3) determine whether any “well-plead

 factual allegations” in the complaint “plausibly give rise to an entitlement for relief.” See

 Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (citation and quotation marks

 omitted); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (“”[A]

 complaint must do more than allege the plaintiff’s entitlement to relief. A complaint has to

 ‘show’ such an entitlement with its facts.”).

        In a motion to dismiss for failure to state a claim, a court can properly consider “matters

 incorporated by reference or integral to the claims, matters of which the Court may take judicial

 notice, matters of public record, orders, and other items of record in the case.” Blue Sky 1, LLC v.

 Jaguar Land Rover N. Am., LLC, 2016 WL 6803081, at *4 (D.N.J. Nov. 16, 2016).

 Additionally, “ a district court may examine an ‘undisputedly authentic document that a

 defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the

 document,’” quoting In re Rockefeller, 184 F.3d 280, 287 (3d Cir. 1999) (quoting In re

 Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)); See also, United States

 v. Hovnanian, 2019WL1233082 *3-4 (D.N.J. 2019).

        As explained more fully below, the complaint fails because it is based on irrelevant

 provisions of New Jersey law that do not state a claim under 42 U.S.C. § 1983. Moreover, federal

 constitutional authority does not recognize the alleged conduct of the defendants as a violation of

                                                   7
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 12 of 23 PageID: 126



 the plaintiff’s federal constitutional rights.

         Finally, there is no basis for the court to retain jurisdiction over the plaintiff’s

 supplemental State law claims, and accordingly, the complaint should be dismissed in its

 entirety, with prejudice.

                                              POINT ONE

         AN ALLEGED VIOLATION OF NEW JERSEY LAW CANNOT FORM
         THE BASIS OF A CLAIM UNDER 42 U.S.C. SECTION 1983

         A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

 federal constitution rights. Section 1983 provides in relevant part:

                 Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any State or Territory ... subjects,
                 or cause to be subjected, any citizen of the United States or other
                 person within the jurisdiction thereof to the deprivation of any
                 rights, privileges, or immunities secured by the Constitution and
                 laws, shall be liable to the party injured in an action at law, suit in
                 equity, or other proper proceeding for redress ....

 42 U.S.C. § 1983.

         Thus, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation of

 a right secured by the Constitution or laws of the United States and, second, that the alleged

 deprivation was committed or caused by a person acting under color of state law. See West v.

 Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011); Piecknick

 v. Pennsylvania, 36 F.3d 1250, 1255-56 (3d Cir. 1994). Edwards v. Billmeir, 2018 WL 5095993

 *2-3.

         However, a plaintiff’s rights and remedies that may be cognizable under 42 U.S.C. §1983

 are significantly limited. Indeed, Section 1983 is not a source of substantive rights, but rather a

 vehicle by which only rights conferred by the Federal Constitution and federal laws may be


                                                     8
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 13 of 23 PageID: 127



 vindicated. Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617-18 (1979); Baker v.

 McCollan, 442 U.S. 137, 144, at n. 3 (1979). Section 1983 protects only against the violation of

 constitutional federal rights. Blessing v. Freestone, 520 U.S. 329, 340 (1997).

         Plaintiff does not identify any legal authority, either in a federal statute or in any federal

 court decision, that holds that taking his booking photograph constitutes a violation of a federal

 constitutional right.

         In contrast, an alleged violation of State law - like the allegations in this case - do not

 state a claim under section 1983. See Elkin v. Fauver, 969 F.2d 48, 52 (3d Cir. 1992).

         The only articulated legal basis for the cause of action asserted in Count One of the

 complaint is an inapposite New Jersey statute, specifically N.J.S.A. 53:1-15, a state law that only

 specifies when a suspect’s fingerprints must be taken and forwarded to the State Bureau of

 Identification , and an Executive Order No.69, signed by Governor Christie Whitman in 1997.2

         Neither N.J.S.A. 53:1-15 nor Executive Order No. 69 prohibits taking a booking

 photograph under the circumstances of this case. Instead, the fingerprinting statute provides, in

 pertinent part, as follows:

                         N.J.S.A. 53:1-15 Fingerprinting; forwarding copies

                   The sheriffs, chiefs of police, members of the State Police and any
                   other law enforcement agencies and officers shall, immediately
                   upon the arrest of any person for an indictable offense, or for any
                   of the grounds specified in paragraph (1), (2), (3) or (4) of
                   subsection a. of section 5 of P.L. 1991, c. 261 (C.2C:25-21) or of
                   any person believed to be wanted for an indictable offense, or
                   believed to be an habitual criminal, or within a reasonable time
                   after the filing of a complaint by a law enforcement officer
                   charging any person with an indictable offense, or upon the arrest
                   of any person for shoplifting, pursuant to N.J.S.2C:20-11, or upon


         2
             See Executive Order No. 69, attached to Schwartz Cert., at Exh. D.

                                                    9
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 14 of 23 PageID: 128



                the arrest of any person for prostitution, pursuant to N.J.S.2C:34-1,
                or the conviction of any other person charged with a nonindictable
                offense, where the identity of the person charged is in question,
                take the fingerprints of such person, according to the fingerprint
                system or identification established by the Superintendent of State
                Police and on the forms prescribed, and forward without delay two
                copies or more of the same, together with photographs and such
                other descriptions as may be required and with a history of the
                offense committed, to the State Bureau of Identification.

 N.J.S.A. 53:1-15

        Clearly, the fingerprinting statute cannot be reasonably read to proscribe taking booking

 photographs. With fingerprints as its subject matter, the law simply mandates when fingerprints

 must be taken. Taking booking photographs, to the extent that they may be considered as a

 subject of the law, are not proscribed under the plain language of N.J.S.A. 53:1-15.

        In analyzing the fingerprinting statute, it is not the function of a court to “rewrite a

 plainly-written enactment of the Legislature or presume that the Legislature intended something

 other than that expressed by way of the plain language.” O'Connell v. State, 171 N.J. 484, 488,

 795 A.2d 857 (2002). Just as a court cannot “write in an additional qualification which the

 Legislature pointedly omitted in drafting its own enactment,” Craster v. Bd. of Comm'rs of

 Newark, 9 N.J. 225, 230, 87 A.2d 721 (1952), or “engage in conjecture or surmise which will

 circumvent the plain meaning of the act,” In re Closing of Jamesburg High School, 83 N.J. 540,

 548, 416 A.2d 896 (1980), a court cannot write a specific proscription on conduct that is not in

 the statute. Rather, the court’s duty is to construe and apply the statute as enacted. Ibid. Accord,

 Woodruff v. Hamilton Twp. Public Schools, 2008WL11449201*4, citing DiProspero v. Penn,

 183 N.J. 477, 492(2005).

        A.      Violations of State Law Do Not State a Claim Under 42 U.S.C. § 1983

        Notwithstanding the fact that no authority cited in the complaint or in the Notice of Tort

                                                  10
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 15 of 23 PageID: 129



 Claim creates a federal constitutional right to be free from having a booking photograph taken, it

 is well-settled that State statutory enactments do not create federal constitutional rights, nor do

 they state claims under 42 U.S.C. §1983: See Elkin v. Fauver, supra., at 52. Indeed,

                 The Third Circuit has unequivocally stated that “[a]n alleged
                 violation of state law ... does not state a claim under section 1983.”
                 Elkin v. Fauver, 969 F.2d 48, 52 (3d Cir. 1992) (citing Kasper v.
                 Board of Election Comm’rs. 814 F.3d 332, 342 (7th Cir. 1987))).”
                 Section 1983 does not provide a cause of action for violation of
                 state statutes, and ... a state statute cannot, in and of itself, create a
                 constitutional right.” Brown v. Grabowski, 922 F.d 1097, 1113 (3d
                 Cir. 1990); see also Benn v. Universal Health Sys., 371 F.3d 165,
                 174 (3d Cir. 2004). Because plaintiff has not alleged a violation of
                 any federal or constitutional right, her § 1983 claims – against both
                 Officer Whitney and the Township of Falls – must fail.

 Blasio v. Township of Falls, 208 WL 1136628 *2 (E.D. PA 2008).

         In Nunez v. Pachman, 578 F. 3d 228 (3rd Cir. 2009), an employee of the City of Union,

 New Jersey disclosed the plaintiff’s expunged criminal record, in violation of a the New Jersey

 statute (N.J.S.A.2C:51-2(a)), restricting access to expunged records. Plaintiff sued, claiming that

 disclosure of the expunged records violated his right to privacy under the Due Process Clause

 and the Fourteenth Amendment. The Third Circuit held that the plaintiff failed to state a claim

 under the federal constitution, holding that “Mere allegations that an official failed to abide by

 state law will not suffice to state a constitutional claim.” Id., at 233.

         Notably, in Nunez, the plaintiff’s expunged records which would have been released to

 the public included processing records, fingerprints, photographs, and his rap sheet. See Nunez,

 supra, at 232, n.4.

         In Scheetz v. The Morning Call, Inc., 946 F. 2d 202, 205-207 (3d Cir. 1991), the Third

 Circuit also found that “the question of whether a federal constitutional right to privacy has been

 violated is a distinct question from whether a federal statutory right to privacy . . . or a state

                                                    11
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 16 of 23 PageID: 130



 common law right to privacy has been violated,” Id., at 206-207, citing United States Dept. of

 Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749 (1989). The Court further

 found that “Reference to state law on confidentiality is not particularly useful to this analysis.”

 Scheetz, supra., at 207. Indeed, “New Jersey law, . . . is not determinative of the scope of the

 constitutional right of privacy.” Nunez, supra., at 233.

        Accordingly, although the Holmdel defendants unequivocally deny that they had any

 involvement in the alleged dissemination of the plaintiff’s booking photograph to the media,

 even the allegation of such conduct does not violate a federal constitutional right and it does not

 create an actionable claim under 42 U.S.C. § 1983.

        B.      Dissemination of the Plaintiff’s Photograph Does Not Constitute a Violation
                of a Federal Constitutional Right

        Plaintiff alleges that his right to due process under the Fifth Amendment was violated by

 the alleged dissemination of his photograph. He also claims that his privacy was violated, leading

 to an actionable claim under 42 U.S.C. § 1983.

        This Circuit has recognized that

        . . . courts have been “reluctant to expand” federal constitutional protection for
        confidential information, explaining that Due Process “shields from public scrutiny only
        that information which involves “deeply rooted notions of fundamental personal interests
        derived from the Constitution.”

 Blackwell v. Helb, 2011 WL 436504 (D.N.J. January 31, 2011), at *7, citing Nunez, supra., at

 232 (citations omitted). Further,

        The right to informational privacy “protects against public disclosure only ‘highly
        personal matters’ representing ‘the most intimate aspects of human affairs.’ “Nunez, 578
        F. 3d at 231-232 (quoting Eagle v. Morgan, 88 F. 3d 620, 625 (8th Cir. 1996); Wade v.
        Goodwin, 843 F. 2d 1150, 1153 (8th Cir. 1988). In considering new privacy claims
        premised on the right to confidential information discussed in Whalen, the Third Circuit
        has instructed courts to “look [] at whether [the information] is within an individual’s
        reasonable expectations of confidentiality. The more intimate or personal the information,

                                                  12
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 17 of 23 PageID: 131



        the more justified is the expectation that it will not be subject to public scrutiny.” Paul P.,
        170 F. 3d at 401 (citing Fraternal Order of Police v. City of Phila., 812 F. 2d 105, 112-
        113 (3d Cir. 1987).

 Blackwell, supra., at *7.

        In Scheetz, supra., at 205-207, a police report containing information regarding an alleged

 domestic violence incident - for which no charges were filed - was disseminated to newspapers.

 The plaintiffs sued claiming that their constitutional right to privacy had been violated. The Third

 Circuit held that because the plaintiffs failed to allege a violation of a constitutionally protected

 privacy interest, the matter was properly dismissed. In reaching this conclusion, the Court

 discussed what types of privacy interests are actionable under section 1983. The Court analyzed

 the decision of the United States Supreme Court in Paul v. Davis, 424 U.S. 693 (1986) in which

 the plaintiff, who had been arrested and acquitted of shoplifting, had his name and photograph

 included in a flyer of “known shoplifters” which was circulated to merchants by a group of police

 chiefs. In Davis, the Supreme Court “rejected the proposition that reputation alone was a liberty

 or property interest within the meaning of the due process clause . . .” and “concluded that

 publication by the state of an official act such as an arrest could not constitute invasion of the

 constitutional right to privacy.” Scheetz, supra., at 206, citing Paul, supra., at 713.

        An individual’s mug shot photo is a public record not subject to constitutional protection.

 Sorrentino v. City of Philadelphia, 1997 WL 597990 (E.D. Pa., September 16, 1997)*7, citing

 Paul, supra., at 712-714.

        The Court in Scheetz acknowledged that some violations of confidentiality may be

 actionable under section 1983, such as disclosure of medical records, psychological records,

 employment questionnaires, and personal presidential papers. Id., at 206. However, only

 “information that the disclosing person reasonably expected to remain private,” is actionable

                                                   13
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 18 of 23 PageID: 132



 under section 1983. Id., at 207.

         Plaintiff cannot claim that a photograph of his face is the type of highly personal matter

 representing “the most intimate aspects of human affairs.” Nunez, supra., at 231-232. Indeed, his

 image is readily available, on any day he chooses to be out in public, for the world to see. In fact,

 plaintiff included the alleged offending booking photo in his public filing of the complaint in this

 case.

         Similarly, in Christian v. Hamilton Jewelers, 2014 WL 1515581 (D.N.J. April 17, 2014),

 Red Bank police disseminated information, including photographs, dates of birth, drivers’ license

 numbers and the home addresses of the plaintiffs, who had committed no crime, notifying over

 500 police agencies that they might be thieves. The plaintiffs alleged that their procedural due

 process rights were violated based on the damage to plaintiff Reverend Christian’s reputation,

 and lost speaking engagements. The District Court found that even if the plaintiffs could prove

 government action that unlawfully stigmatized them, they failed to show that the publication of

 the information was materially false. Id., at *6. Summary judgment was appropriate because

 dissemination of the information was justified, even if plaintiffs’ privacy interests were

 implicated. In the present case, defendant was charged with – and entered a guilty plea to public

 defecation. He cannot claim that any public entity disseminated false information about him.

         Finally, the entire proceeding against plaintiff was open to public scrutiny, including his

 guilty plea, in open court, to public defecation. Further, the charging documents and arrest

 report, which disclosed plaintiff’s name, the charges, the date of the offense and the location of

 the offense in plaintiff’s case was readily available to the public through the New Jersey Open

 Public Records Act, N.J.S.A. 47:1A-3b.

         Because plaintiff cannot show that he had a constitutionally protected privacy interest that

                                                  14
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 19 of 23 PageID: 133



 was violated, his lawsuit must be dismissed, with prejudice.




                                                15
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 20 of 23 PageID: 134



                                              POINT TWO

           THE COMPLAINT DOES NOT ASSERT A CLAIM FOR MUNICIPAL
           LIABILITY UNDER 42 U.S.C. §1983

           Under 42 U.S.C.§ 1983 “a municipality cannot be held liable solely because it employs a

 tortfeasor—or, in other words, a municipality cannot be held liable...on a respondeat superior

 theory.” Monell v. Dept. of Soc. Serv., 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).

 Rather, liability under § 1983 attaches to a municipality only where the “government's policy or

 custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

 represent official policy, inflicts the injury.” Id. at 694, 98 S.Ct. 2018. Thus, there must be “a

 direct causal link between a municipal policy or custom and the alleged constitutional

 deprivation.” City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412

 (1989).

           As a consequence, a municipality may be liable under Section 1983 only where the

 constitutional injury is alleged to have been caused by a municipal “policy” or “custom” or

 “practice.” See Monell, 436 U.S. at 694, 98 S.Ct. 2018.

           To prevail on a Monell claim asserting municipal liability, a plaintiff must first establish

 that the municipality had a policy or custom that contributed to the deprivation of his

 constitutional rights. See McTernan v. City of York, 564 F.3d 636, 657 (3d Cir.2009)

 (recognizing that there is a “two-path track to municipal liability under § 1983,” either through

 government policy or custom); Mattern v. City of Sea Isle, 131 F.Supp.3d 305, 318 (D.N.J.2015).

 “Policy is made when a ‘decision maker possess [ing] final authority to establish municipal

 policy with respect to the action’ issues an official proclamation, policy, or edict.” Andrews v.

 City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir.1990) (citation omitted). “A course of conduct


                                                    16
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 21 of 23 PageID: 135



 is considered to be a ‘custom’ when, though not authorized by law, ‘such practices of state

 officials [are] so permanent and well settled’ as to virtually constitute law.” Id. (quoting Monell,

 436 U.S. at 698, 98 S.Ct. 2018).

         To satisfy the pleading standard, a plaintiff must “identify a custom or policy, and specify

 what exactly that custom or policy was” in the complaint. McTernan, 564 F.3d at 658 (upholding

 district court's dismissal of claims because simply paraphrasing § 1983 was not sufficient to

 allege a Monell claim). Factual allegations must give notice not only “as to the alleged

 wrongdoing of the individual police officers,” but also “as to the alleged policy and custom of the

 municipality at issue.” Lapella, 2012 WL 2952411, at *5 (citing Muller v. Bristol Twp., No.

 09–1086, 2009 WL 3028949, at *4 (E.D.Pa. Sept. 17, 2009)); see also Santiago v. Warminster

 Twp., 629 F.3d 121, 135 (3d Cir.2010) (affirming dismissal of claims against a municipality

 because the amended complaint failed to identify what action a municipal official took “that

 could fairly be said to be policy.”).

         Further, to establish a Monell claim, a plaintiff is required to prove that the municipality’s

 “deliberate conduct . . . and that the constitutionally offensive policy was the ‘moving force’

 behind the alleged injury.” Bd. of County Commissioners v. Brown, 117 S.Ct. 1382, 1388

 (1997)(Emphasis added). “Thus, [the] first inquiry in any case alleging municipal liability under

 § 1983 is the question whether there is a direct causal link [the moving force] between a

 municipal policy, custom, or practice, and the alleged constitutional violation.” City of Canton v.

 Harris, 489 U.S. 378, 385 (1989), Brown v. Commonwealth of PA Dep’t of Health Emergency

 Med., 318 F. 3d 473, 482 (3rd Cir. 2003).

         Here, the complaint does not allege any facts that may constitute an unconstitutional

 custom, policy, or practice, nor that such unconstitutional policy was the moving force behind the

                                                  17
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 22 of 23 PageID: 136



 constitutional depravation. The complaint does not even allege the formulaic elements of a

 Monell claim.

         Instead, the Complaint merely alleges that the “Municipal employees were acting

 pursuant to a municipal “policy.” (See Schwartz Cert., Exh. A, at ¶ 83). Nowhere in the

 Complaint does the plaintiff identify or describe an official policy, no less an official policy that

 violates the law. This Court has found this type of pleading deficiency to be cause for dismissal

 of an alleged Monell claim. See Beauvil v. City of Asbury Park, 2018 WL 2455928 *4-5.

         Accordingly, any claim under 42 U.S.C. § 1983 deemed to be asserted in the complaint as

 against the Holmdel Township Police Department, or the Township of Holmdel, should be

 dismissed, with prejudice.

                                           POINT THREE

         THE COURT SHOULD NOT RETAIN SUPPLEMENTAL JURISDICTION
         OVER THE ANY REMAINING STATE LAW CLAIMS

         The complaint pleads federal causes of action in Counts One and Two. The remaining

 claims pleaded assert only claims under State law causes of action, e.g., Negligent Infliction of

 Emotional Distress; Intentional Infliction of Emotional Distress; Negligent Hiring, Training and

 Supervision, Defamation; False Light/Invasion of Privacy, and Intrusion of Seclusion

         Accordingly, since the federal claims in Count One and Count Two should be dismissed,

 there is no basis to retain jurisdiction over the plaintiff’s pure State law claims under 28 U.S.C. §

 1367.

                                           CONCLUSION

         For the foregoing reasons it is respectfully requested that the complaint be dismissed,

 with prejudice, as against defendants Township of Holmdel, Patrolman Jonathan C. Martin and


                                                   18
Case 3:19-cv-11915-AET-DEA Document 5-2 Filed 06/21/19 Page 23 of 23 PageID: 137



 Police Chief John Mioduszewski.



 Dated: June 21, 2019                       SCHWARTZ & POSNOCK
                                            Attorneys for Defendants Township of
                                            Holmdel and Patrolman Jonathan C. Martin,
                                            and Police Chief John Mioduszewski


                                            /s/ David A. Schwartz
                                      By: __________________________________
                                             DAVID A. SCHWARTZ




                                       19
